Case 2:18-cr-00079-JMV Document 87 Filed 11/06/19 Page 1 of 2 PagelD: 233

ARSENEAULT & FASSETT, LLP

JACK ARSENEAULT ATTORNEYS AT LAW JOHN J. ROBERTS*
DAVID W. FASSETT GREGORY D. JONES
ANGEL M. DeFILIPPO 560 MAIN STREET
CHATHAM, NEW JERSISY 07928 + ALSO ADMITTED IN NEW YORK
(978) 635-3366

FAX (973) 635-0855
EMAIL info@af-lawfirm.com

November 6, 2019
VIA ECF

Honorable John Michael Vazquez, U.S.D.J.

Frank R. Lautenberg U.S. Courthouse & Post Office
Chambers 417

Two Federal Square

Newark, NJ 07101

RE: United States v. Joseph Taub
Criminal No. 18-79 (JMV)

Dear Judge Vazquez:

We represent defendant Joseph Taub. In advance of the November 19, 2019 arraignment
on the superseding indictment filed October 23, 2019 [ECF 86], we write to request leave to file a
single motion to compel compliance with several Rule 17(c) subpoenas we issued pursuant to the
unopposed Letter Order filed July 8, 2019 [ECF 78].

The Letter Order authorized us to subpoena documents from nonparty entities which
investigated Mr. Taub’s trading activities at various times during the operative period, including
brokerage houses and FINRA. We subsequently issued such subpoenas to eight (8) entities — Ally,
Charles Schwab, E*Trade, Fidelity, Interactive Brokers, Merrill Lynch, TD Ameritrade, and Wells
Fargo ~ and made them returnable on September 20, 2019. Each of these entities is itself, or is the
parent company of, a “Retail Brokerage Firm,” as defined in the superseding indictment (ECF 86
at Count One, Paragraph 1.h), in which Mr. Taub and/or others held brokerage accounts used to
conduct trading activity within the operative period. As the superseding indictment alleges, these
Retail Brokerage Firms offered customers “Price Improvement” and “Enhanced Liquidity” by
routing customer orders to “Market Makers” (Id. at Count One, Paragraphs 1.j, 1.k, and 1.c,
respectively). They also investigated and closed many of the accounts used by Mr. Taub and/or
others to conduct trading activity within the operative period (Id. at Count One, Paragraph 4.1).

Our subpoenas to these eight “Retail Brokerage Firms” are materially identical (but for
names and account numbers) and seek documents related to the internal processes, relationships
and investigations that precipitated the account closures, as well as the roles played by “Market
Makers” to which certain orders were routed. Three of the eight Retail Brokerage Firms have
either complied (Merrill Lynch) or agreed to comply (Ally and Interactive Brokers) with the
Case 2:18-cr-00079-JMV Document 87 Filed 11/06/19 Page 2 of 2 PagelD: 234

ARSENEAULT & FASSETT, LLP
ATTORNEYS AT LAW

Honorable John Michael Vazquez, U.S.D.J.
November 6, 2019
Page 2

subpoenas. Unsurprisingly, those three compliant firms held relatively few accounts implicated
by the superseding indictment. In contrast, the other five Retail Brokerage Firms were more
actively involved and held larger numbers of implicated accounts. Those five firms have either
told us they will refuse to produce any documents beyond those previously produced to the
government (E*Trade and TD Ameritrade), objected in writing to the subpoenas and thus far
refused to modify their positions (Charles Schwab and Fidelity), or been so dilatory in retaining
counsel that no response of any kind is expected in the near future (Wells Fargo).

Rather than wait for the five noncompliant firms to file five separate motions to quash these
five materially identical subpoenas, we respectfully request leave to file a single motion to compel
compliance with all such subpoenas. Because the subpoenas are materially identical and the
surrounding circumstances are substantially similar, the objections to them invite a common
resolution, without prejudice to any one firm, and permitting us to file a single motion would
advance the case, further the interests of justice, and promote judicial economy.

We will be prepared to address this request at the November 19, 2019 arraignment. Thank
you for considering this submission.

Respectfully,
/s/ Jack Arseneault

/s/ David W. Fassett

/s/ Gregory D. Jones

ce: Daniel V. Shapiro, AUSA (Via ECF)
Catherine R. Murphy, AUSA (Via ECF)
Jennifer S. Kozar, AUSA (Via ECF)
